The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on October 8, 2019, in which claims 1-14 were presented for examination.

Status of Claims
Claims 1-14 are pending in the application, of which claims 1, 6 and 11 are in independent form and these claims (1-13) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is April 13, 2017.  

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 10/08/2019 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Specification
The disclosure is objected to because of the following informalities: 
para [0082], second line, “before of the data”, where “of” should be removed. 

Appropriate correction is required.

Claim Interpretation
Claim limitations of “a reception unit…”, “a decompression unit…”, “a restoration unit…” in claim 1, “a differential update system…”, “a compression update system…”, “the decompression unit…” in claim 2, “a notification unit…” in claim 4, “the reception unit…” in claim 5, “a data compression unit…”, “a transmission unit…”, “a reception unit….”, “a decompression unit…”, “a restoration unit…” in claim 6, “a differential update system…”, “a compression update system…”, “the decompression unit…”, in claim 7, “the data compression unit…”, in claim 8, “a notification unit…”, “the data compression unit…”, in claim 9, “the transmission unit…”, in claim 10, “a differential update system…”, “a compression update system…”, in claim 12 have been interpreted not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these systems and units are software as defined in the specification. Refer to e.g. Figs. 3, 4, 6, 8, and 20, para [0019, 0051, 0086].
Claims 1-01 are statutory since “control apparatus” is disclosed as hardware. See paragraph [0009] of the specification. 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US 20080005733 A1, hereinafter “Ramachandran”) in view of CHEN et al (US 20160313989 A1, hereinafter, “CHEN”).

Regarding claim 1 (Original), Ramachandran teaches A control apparatus, comprising: 
a reception unit which receives distribution data, the distribution data containing compressed update data [and a header which includes information to designate any one of a plurality of update systems] (para [0050], “…The central server in the preferred mode compresses the update package file and converts to an appropriate format understandable by local server determined to receive it…” wherein the local server reads on a control apparatus, the local server is to receive update package indicates comprising a reception unit); 
a decompression unit which decompresses the update data from the distribution data received by the reception unit (para [0050], “…Upon receipt of the update package, it is partially or totally decompressed if…”); and 
a restoration unit which restores a new program after updating [according to an update system designated in the header] using the update data decompressed by the decompression unit (para [0064], “…These package files sent from central server 103 would generally be compressed and would be decompressed via uncompress 122 at the local server's end for update or further distribution to client devices 101 as the case may be…”), 
Ramachandran does not explicitly teach
… and a header which includes information to designate any one of a plurality of update systems;
… according to an update system designated in the header…
wherein the decompression unit switches a decompression method when decompressing the update data on the basis of the update system designated in the header.
CHEN teaches 
… and a header which includes information to designate any one of a plurality of update systems (para [0013], “…and the operation type of each target file in the file system update package is determined by reading the index information in the package body”, wherein the operation type reads on one of update systems, and the index information reads on a header);
… according to an update system designated in the header (para [0063], “…different updating methods are adopted for target files with different operation types…” wherein operations types are specified in the index which reads on the header, para [0010], “…the operation type of each target file is written into the index information of the corresponding compressed file package… the index information being located at a first half part of the package body”)…
wherein the decompression unit switches a decompression method when decompressing the update data on the basis of the update system designated in the header (“the method for updating the source file corresponding to the target file of which the operation type is the dynamic type or the recently-added type may include Step 1 to Step 3 as follows”, refer to para [0063-0065],wherein the dynamic type or the recently-added type switches the decompression unit on).
Ramachandran and CHEN are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran and CHEN before him/her before the effective filing date of the claimed invention, to incorporate the features of CHEN into Ramachandran because CHEN’s teaching provides techniques “to solve the problem in the traditional art that dynamic files cannot be updated by FOTA” (CHEN, para [0005]).

Regarding claim 6 (Original), Ramachandran teaches A program update system, comprising: 
a server and a control apparatus which are connected to each other through a network (Fig. 1, wherein central server reads on a server and local server reads on a control apparatus), 
wherein the server includes 
a data compression unit which generates compressed update data [according to any one of a plurality of update systems] (para [0050], “…The central server in the preferred mode compresses the update package file and converts to an appropriate format understandable by local server determined to receive it….”), and 
a transmission unit which transmits distribution data to the control apparatus through the network, the distribution data containing the update data [and a header which includes information to designate the update system to be used for generating the update data] (para [0050], “…The central server then transmits the update package file to one or a plurality of local servers over a data transmission network,…”), -5- 5933529-1Applicant: HITACHI AUTOMOTIVE Application No.: Not Yet Known 
the control apparatus includes 
a reception unit which receives the distribution data (para [0050], “…The central server in the preferred mode compresses the update package file and converts to an appropriate format understandable by local server determined to receive it…” wherein the local server reads on a control apparatus, the local server is to receive update package indicates comprising a reception unit), 
a decompression unit which decompresses the update data from the distribution data received by the reception unit (para [0050], “…Upon receipt of the update package, it is partially or totally decompressed if…”), and 
a restoration unit which restores a new program after updating [according to the update system designated in the header] using the update data decompressed by the decompression unit (para [0064], “…These package files sent from central server 103 would generally be compressed and would be decompressed via uncompress 122 at the local server's end for update or further distribution to client devices 101 as the case may be…”), 
Ramachandran does not explicitly teach
(a data compression unit which generates compressed update data) according to any one of a plurality of update systems;
(a transmission unit which transmits distribution data to the control apparatus through the network, the distribution data containing the update data) and a header which includes information to designate the update system to be used for generating the update data;
(a restoration unit which restores a new program after updating) according to the update system designated in the header (using the update data decompressed by the decompression unit);
the decompression unit switches a decompression method when decompressing the update data on the basis of the update system designated in the header.
CHEN teaches 
(a data compression unit which generates compressed update data) according to any one of a plurality of update systems (para [0038], “…When the operation type of the target file is the dynamic type or the recently-added type, the target file is compressed to form a compressed file package,…” wherein the dynamic type reads on one of a plurality of update systems);
… and a header which includes information to designate the update system to be used for generating the update data (para [0013], “…and the operation type of each target file in the file system update package is determined by reading the index information in the package body”, wherein the operation type reads on one of update systems, and the index information reads on a header);
… according to an update system designated in the header (para [0063], “…different updating methods are adopted for target files with different operation types…” wherein operations types are specified in the index which reads on the header)…
the decompression unit switches a decompression method when decompressing the update data on the basis of the update system designated in the header (“the method for updating the source file corresponding to the target file of which the operation type is the dynamic type or the recently-added type may include Step 1 to Step 3 as follows”, refer to para [0063-0065],wherein the dynamic type or the recently-added type switches the decompression unit on).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran and CHEN before him/her before the effective filing date of the claimed invention, to incorporate the features of CHEN into Ramachandran because CHEN’s teaching provides techniques “to solve the problem in the traditional art that dynamic files cannot be updated by FOTA” (CHEN, para [0005]).

Regarding claim 11 (Original), it is directed to A program update method which is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11.

Claims 2-3, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US 20080005733 A1, hereinafter “Ramachandran”) in view of CHEN et al (US 20160313989 A1, hereinafter, “CHEN”) as applied to claims 1, 6, and 11 respectively, in further view of Penkethman (US 20060200658 A1, hereinafter, “Penkethman”).

Regarding claim 2 (Original), Ramachandran as modified by CHEN teaches The control apparatus according to claim 1, Ramachandran further teaches 
wherein the update system includes a differential update system in which a differential between an old program before updating and the new program is compressed to generate the update data (para [0074], “Shown in FIG. 11 is the firmware diff file 161 which is the diff file generated between previous and latest version of firmware. Package maker 162 is employed to consider the diff files of firmware and/or software and configuration parameters of the device to operate and create a combined and compressed packaged file….”), and a compression update system in which the new program is compressed to generate the update data (para [0050], “…The central server in the preferred mode compresses the update package file and converts to an appropriate format understandable by local server determined to receive it….”), and 
CHEN teaches 
the decompression unit is configured to 
[decompress the update data using a first decompression method] in a case where the update system designated in the header is the differential update system (para [0057], “…When the operation type of a certain target file is the static type, reduction calculation is performed on a source file in the file system to be updated of the terminal and the corresponding differential file package to form a target file at the terminal so as to complete updating”, wherein the static operation type reads on the differential update system.), and 
decompress the update data using a second decompression method different from the first decompression method in a case where the update system designated in the header is the compression update system (para [0056], “…When the operation type of a certain target file is the dynamic type or the recently-added type, the compressed file package corresponding to the target file is decompressed to form a target file at a terminal so as to complete updating.” wherein the dynamic type or the recently-added type reads on the compression update system. For motivation to combine, please refer to office action regarding claim 1). But neither Ramachandran nor Chen explicitly teaches decompress the update data using a first decompression method (in a case where the update system designated in the header is the differential update system).
Penkethman teaches 
decompress the update data using a first decompression method (in a case where the update system designated in the header is the differential update system) (para [0049], “…The update package may be decompressed to its RAM in its entirety,…” wherein the update package is decompressed to its RAM in its entirety indicates the package is small enough to fit in its RAM, and hence corresponding to the differential update system).
The combination of Ramachandran and CHEN along with Penkethman are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran, CHEN and Penkethman before him/her before the effective filing date of the claimed invention, to incorporate the features of Penkethman 

Regarding claim 3 (Original), Ramachandran as modified by CHEN and Penkethman teaches The control apparatus according to claim 2, Penkethman further teaches wherein the control apparatus includes a volatile memory and a non-volatile memory (Fig. 2, the electronic device reads on the control apparatus, RAM 265 reads on volatile memory, and NVRAM 211 reads on non-volatile memory), 
the first decompression method is a method for decompressing the update data using the volatile memory without using the non-volatile memory (para [0049], “…The update package may be decompressed to its RAM in its entirety,…”), and 
the second decompression method is a method for decompressing the update data using the volatile memory and the non-volatile memory (para [0049], “…but if the size of the decompressed update package exceeds that of the available RAM space in the device, a streaming decompression process may be applied. Streaming decompression provides the ability to decompress the update package incrementally before applying the update to the non-volatile memory, thus minimizing the amount of RAM required”. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 7 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 12 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 13 (Original), it recites same features as claim 3, and is rejected for the same reason.

Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of CHEN and Penkethman as applied to claims 3 and 13 respectively, in further view of Chen et al (US 20150220320 A1, hereinafter, “Chen2015”).

Regarding claim 14 (Original), Ramachandran as modified by CHEN and Penkethman teaches The program update method according to claim 13, but does not explicitly teach wherein the control apparatus notifies a state of the volatile memory to a transmission source of the distribution data before receiving the distribution data.
Chen2015 teaches 
wherein the control apparatus notifies a state of the volatile memory to a transmission source of the distribution data before receiving the distribution data (para [0065], “…in step 530 sending a first notification that at least comprises an address of the new memory space;…” wherein the source that sends patch notification reads on the source of the distribution data, sending a notification of the new memory space is before loading the patched first content to the memory space which reads on before receiving the distribution data. see Fig. 5, and para [0065]).
The combination of Ramachandran, CHEN and Penkethman along with Chen2015 are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran, CHEN, Penkethman and Chen2015 before him/her before the effective filing date of the claimed invention, to incorporate the features of Chen2015 into Ramachandran, CHEN and Penkethman because Chen2015’s teaching provides techniques to patch without stopping applications to avoid inconvenience to usage (Chen2015, para [0004-0005]).

Regarding claim 4 (Original), it recites same features as claim 14, and is rejected for the same reason.

Claims 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of CHEN as applied to claims 1, and 6 respectively, in further view of MILLER et al (US 20180048473 A1, hereinafter, “MILLER”).

Regarding claim 5 (Currently Amended), Ramachandran as modified by CHEN teaches The control apparatus according to claim 1, but does not explicitly teach wherein the control apparatus is connected to an intra-vehicle network which is mounted in a vehicle and installed in the vehicle, and 
the reception unit receives the distribution data through the intra-vehicle network.
MILLER teaches 
wherein the control apparatus is connected to an intra-vehicle network which is mounted in a vehicle and installed in the vehicle (Fig. 1, para [0007], “…a vehicle system includes a Telematics Control Unit (TCU) connected to an in-vehicle network,…” wherein the TCU reads on the control apparatus), and 
the reception unit receives the distribution data through the intra-vehicle network (para [0007], “…configured to receive a software update for an Electronic Control Unit (ECU) over a wireless network;…”).
The combination of Ramachandran and CHEN along with MILLER are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran, CHEN and MILLER before him/her before the effective filing date of the claimed invention, to incorporate the features of MILLER into Ramachandran and Chen because MILLER’s teaching provides “An improved ECU software update procedure” (MILLER, para [0021]).

Regarding claim 10 (Currently Amended), Ramachandran as modified by CHEN teaches The program update system according claim 6, but does not explicitly teach wherein the network includes an intra-vehicle network which is installed in a vehicle, and an extra-vehicle network which is installed outside the vehicle, 
the control apparatus is mounted in the vehicle to be connected to the intra- vehicle network, 
the server is able to communicate with the intra-vehicle network through the extra-vehicle network, and 
the transmission unit transmits the distribution data to the control apparatus through the extra-vehicle network and the intra-vehicle network.
MILLER teaches 
wherein the network includes an intra-vehicle network which is installed in a vehicle (Fig. 1), and an extra-vehicle network which is installed outside the vehicle (Fig 2A, 208 and 210),
the control apparatus is mounted in the vehicle to be connected to the intra- vehicle network (Fig. 1, para [0007], “…a vehicle system includes a Telematics Control Unit (TCU) connected to an in-vehicle network,…” wherein the TCU reads on the control apparatus), 
the server is able to communicate with the intra-vehicle network through the extra-vehicle network (Fig. 2A, SW repository reads on the server), and 
the transmission unit transmits the distribution data to the control apparatus through the extra-vehicle network and the intra-vehicle network (Fig. 1 and Fig. 2A).
The combination of Ramachandran and CHEN along with MILLER are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran, CHEN and MILLER before him/her before the effective filing date of the claimed invention, to incorporate the features of MILLER into Ramachandran and Chen because MILLER’s teaching provides “An improved ECU software update procedure” (MILLER, para [0021]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of CHEN and Penkethman as applied to claim 7, in further view of MURAMATSU et al (US 20160006456 A1, hereinafter, “MURAMATSU”).

Regarding claim 8 (Original), Ramachandran as modified by CHEN and Penkethman teaches The program update system according to claim 7, Penkethman further teaches wherein the control apparatus includes a volatile memory and a non-volatile memory (Fig. 2, the electronic device reads on the control apparatus, RAM 265 reads on volatile memory, and NVRAM 211 reads on non-volatile memory), 
the first decompression method is a method for decompressing the update data using the volatile memory without using the non-volatile memory (para [0049], “…The update package may be decompressed to its RAM in its entirety,…”), and 
the second decompression method is a method for decompressing the update data using the volatile memory and the non-volatile memory (para [0049], “…but if the size of the decompressed update package exceeds that of the available RAM space in the device, a streaming decompression process may be applied. Streaming decompression provides the ability to decompress the update package incrementally before applying the update to the non-volatile memory, thus minimizing the amount of RAM required”. For motivation to combine, please refer to office action regarding claim 2). 
But does not explicitly teach
the data compression unit expands a range of dictionary data to be used in the compression in a case where the update data is generated according to the compression update system compared to a case where the update data is generated according to the differential update system.
MURAMATSU teaches 
the data compression unit expands a range of dictionary data to be used in the compression in a case where the update data is generated according to the compression update system compared to a case where the update data is generated according to the differential update system (para [0065], “…If the types of compressed codes are increased, the sizes of the compression dictionary and the decompression dictionary are also increased….” when the case is compression update system, there would be more types of compressed codes which would expand the range of dictionary data, hence the claim feature is rendered obvious).
The combination of Ramachandran, CHEN and Penkethman along with MURAMATSU are analogous art because all deal with updating software and data compression.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of CHEN, Penkethman and MURAMATSU as applied to claim 8, in further view of Chen et al (US 20150220320 A1, hereinafter, “Chen2015”) and Simmen et al (US 20130262408 A1, hereinafter, “Simmen”).

Regarding claim 9 (Original), Ramachandran as modified by CHEN, Penkethman and MURAMATSU teaches The program update system according to claim 8, but does not explicitly teach wherein the control apparatus further includes a notification unit which notifies a state of the volatile memory to the server, and 
the data compression unit sets the range of the dictionary data on the basis of the state of the volatile memory notified by the notification unit.
Chen2015 teaches 
wherein the control apparatus further includes a notification unit which notifies a state of the volatile memory to the server (para [0065], “…in step 530 sending a first notification that at least comprises an address of the new memory space;…” wherein the source that sends patch notification reads on the source of the distribution data).
The combination of Ramachandran, CHEN, Penkethman and MURAMATSU along with Chen2015 are analogous art because all deal with updating software and data compression.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran, CHEN, Penkethman, MURAMATSU and Chen2015 before him/her before the effective filing date of the claimed invention, to incorporate the features of Chen2015 into Ramachandran, CHEN, Penkethman and MURAMATSU because Chen2015’s teaching provides techniques to patch without stopping applications to avoid inconvenience to usage (Chen2015, para [0004-0005]).

the data compression unit sets the range of the dictionary data on the basis of the state of the volatile memory notified by the notification unit.
Simmen teaches 
the data compression unit sets the range of the dictionary data on the basis of the state of the volatile memory notified by the notification unit (para [0087], “…However, a larger dictionary typically comes with the cost of increased memory usage…” this paragraph indicates that the dictionary size may be limited by the size of memory, hence the claim feature is rendered obvious).
The combination of Ramachandran, CHEN, Penkethman, MURAMATSU and Chen2015 along with Simmen are analogous art because all deal with updating software and data compression.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramachandran, CHEN, Penkethman, MURAMATSU, Chen2015 and Simmen before him/her before the effective filing date of the claimed invention, to incorporate the features of Simmen into Ramachandran, CHEN, Penkethman, MURAMATSU and Chen2015 because Simmen’s teaching provides techniques for more effective compression and decompression of data (Simmen, para [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192